Exhibit 10.1

 

Execution Copy

 

REGISTRATION RIGHTS AGREEMENT

 

by

 

iStar Financial Inc.,

 

The Guarantors Party Hereto

 

and

 

Banc of America Securities LLC
Citigroup Global Markets Inc.
J.P. Morgan Securities Inc.

 

Dated as of May 8, 2009

 

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of May 8, 2009, by and among iStar Financial Inc., a Maryland corporation
(the “Company”), the subsidiaries of the Company party hereto (the “Guarantors”)
and the Dealer Managers (as defined in the Dealer Managers Agreement (as defined
below)), relating to the exchange of certain of the Company’s outstanding notes
(the “Old Notes”) for newly issued senior notes of the Company (such newly
issued notes, the “New Notes”) to be issued on May 8, 2009 pursuant to the terms
of the indenture, dated as of May 8, 2009 (as the same may be further amended or
supplemented from time to time in accordance with the terms thereof, the
“Indenture”), between the Company and U.S. Bank National Association, as trustee
(in such capacity, the “Trustee”).  In connection with the Offers (as defined in
the Dealer Managers Agreement (as defined below)) and the issuance of the New
Notes, the Company and the Guarantors are executing this Agreement for the
benefit of the holders from time to time of Transfer Restricted Securities (as
defined below).  The execution and delivery of this Agreement is a condition set
forth in Section 10(i) of the Dealer Managers Agreement, dated April 9, 2009
(the “Dealer Managers Agreement”), among the Company, the Guarantors and the
Dealer Managers.

 

Each of the New Notes will be fully and unconditionally guaranteed by the
Guarantors (the “Guarantees” and, together with the New Notes, the
“Securities”).

 

The parties hereby agree as follows:

 

SECTION 1.           Definitions.

 

As used in this Agreement, the following capitalized terms shall have the
following meanings:

 

Additional Interest:  As defined in Section 5 hereto.

 

Additional Interest Payment Date:  With respect to the Transfer Restricted
Securities of the applicable Series, each Interest Payment Date.

 

Advice:  As defined in Section 6(c) hereto.

 

Agreement:  As defined in the preamble hereto.

 

Broker-Dealer:  Any broker or dealer registered under the Exchange Act.

 

Business Day:  Any day other than a Saturday, Sunday or U.S. federal holiday or
a day on which banking institutions or trust companies located in New York, New
York are authorized or obligated to be closed.

 

Closing Date:  The date of this Agreement.

 

Company:  As defined in the preamble hereto.

 

Commission:  The United States Securities and Exchange Commission.

 

Consummate:  A registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (i) the filing and
effectiveness under the Securities Act of an Exchange Offer Registration
Statement relating to the Exchange Securities to be issued in such Exchange
Offer, (ii) the maintenance of such Registration Statement continuously
effective and the keeping of such

 

--------------------------------------------------------------------------------


 

Exchange Offer open for a period not less than the minimum period required
pursuant to Section 3(b) hereof, and (iii) the delivery by the Company to the
Registrar under the Indenture of Exchange Securities in the same aggregate
principal amount as the aggregate principal amount of Transfer Restricted
Securities that were tendered by Holders thereof pursuant to such Exchange
Offer.

 

Dealer Managers:  As defined in the preamble hereto.

 

Dealer Managers Agreement:  As defined in the preamble hereto.

 

Exchange Act:  The Securities Exchange Act of 1934, as amended.

 

Exchange Date:  As defined in Section 3(a) hereto.

 

Exchange Offer:  The registration by the Company and the Guarantors under the
Securities Act of any Series of Exchange Securities pursuant to a Registration
Statement pursuant to which the Company offers the Holders of all outstanding
Transfer Restricted Securities of the applicable Series the opportunity to
exchange all such outstanding Transfer Restricted Securities of such Series held
by such Holders for Exchange Securities of that Series in an aggregate principal
amount equal to the aggregate principal amount of the Transfer Restricted
Securities tendered in such exchange offer by such Holders.

 

Exchange Offer Registration Statement:  The Registration Statement relating to
an Exchange Offer, including the related Prospectus.

 

Exchange Securities:  Debt securities of the Company and guarantees by the
Guarantors, in each case, substantially identical to the applicable Series of
Securities they are being exchanged for and issued under the Indenture (except
that the transfer restrictions shall be modified or eliminated, as appropriate),
to be issued to Holders in exchange for their Transfer Restricted Securities.

 

FINRA:  Financial Industry Regulatory Authority, Inc.

 

Freely Tradable:  Means, with respect to a Security, a Security that at any time
of determination (i) may be sold to the public in accordance with Rule 144 under
the Securities Act or any successor provision thereof (“Rule 144”) by a person
that is not an “affiliate” (as defined in Rule 144) of the Company where no
conditions of Rule 144 are then applicable (other than the holding period
requirement in the last sentence of paragraph (b)(1)(i) of Rule 144 so long as
such holding period requirement is satisfied at such time of determination), and
(ii) does not bear any restrictive legends relating to the Securities Act.

 

Guarantees:  As defined in the preamble hereto.

 

Guarantors:  As defined in the preamble hereto.

 

Holder:  As defined in Section 2(b) hereof.

 

Indenture:  As defined in the preamble hereto.

 

Interest Payment Date:  As defined in the Indenture.

 

Majority Holders:  With respect to one or more Series registered under or
covered by a Registration Statement on any date, Holders of a majority of the
principal amount of all Series registered under or covered by such Registration
Statement.

 

2

--------------------------------------------------------------------------------


 

New Notes:  As defined in the preamble hereto.

 

Old Notes:  As defined in the preamble hereto.

 

Person:  An individual, partnership, corporation, trust or unincorporated
organization, or a government or agency or political subdivision thereof.

 

Prospectus:  The prospectus included in a Registration Statement, as amended or
supplemented by any prospectus supplement and by all other amendments thereto,
including post-effective amendments, and all material incorporated by reference
into such Prospectus.

 

Registrar:  The registrar under the Indenture.

 

Registration Default: As defined in Section 5 hereof.

 

Registration Statement:  Any registration statement of the Company relating to
(a) an offering of Exchange Securities pursuant to an Exchange Offer or (b) the
registration for resale of Transfer Restricted Securities pursuant to a Shelf
Registration Statement, that covers any Series of Securities or Exchange
Securities, as applicable, and which is filed pursuant to the provisions of this
Agreement, in each case, including the Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein.

 

Securities:  As defined in the preamble hereto.

 

Securities Act:  The Securities Act of 1933, as amended.

 

Series:  Any series of Securities having the same interest rate and maturity
date and any Exchange Securities issued in exchange for such series of
Securities, as applicable.

 

Shelf Filing Deadline:  As defined in Section 4(a) hereof.

 

Shelf Registration Statement:  As defined in Section 4(a) hereof.

 

Transfer Restricted Securities:  The Securities; provided that with respect to
any Series of Securities, the Securities of such Series shall cease to be
Transfer Restricted Securities on the earliest to occur of (i) the date on which
a Registration Statement with respect to such Series of Securities has become
effective under the Securities Act and such Series of Securities have been
exchanged or disposed of pursuant to such Registration Statement, (ii) the date
on which such Series of Securities cease to be outstanding or (iii) the date on
which such Series of Securities are Freely Tradable.

 

Trust Indenture Act:  The Trust Indenture Act of 1939, as amended.

 

Trustee:  As defined in the preamble hereto.

 

Underwritten Registration or Underwritten Offering:  A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.

 

SECTION 2.           Securities Subject to this Agreement.

 

(a)           Transfer Restricted Securities.  The securities entitled to the
benefits of this Agreement are any Series of Transfer Restricted Securities.

 

3

--------------------------------------------------------------------------------


 

(b)           Holders of Transfer Restricted Securities.  A Person is deemed to
be a holder of Transfer Restricted Securities (each, a “Holder”) whenever such
Person (including any successors or assigns) owns any Series of Transfer
Restricted Securities.

 

SECTION 3.           Registered Exchange Offer.

 

(a)           Unless an Exchange Offer shall not be permissible under applicable
law or Commission policy (after the procedures set forth in Section 6(a) hereof
have been complied with), or there are no Transfer Restricted Securities
outstanding, each of the Company and the Guarantors shall (i) use its
commercially reasonable efforts to cause to be filed with the Commission a
Registration Statement under the Securities Act relating to the Exchange
Securities of each applicable Series and the related Exchange Offer for the
Transfer Restricted Securities of such Series, (ii) use commercially reasonable
efforts to cause such Exchange Offer Registration Statement to become effective,
(iii) in connection with the foregoing, file (A) all pre-effective amendments to
such Exchange Offer Registration Statement as may be necessary in order to cause
such Exchange Offer Registration Statement to become effective, (B) if
applicable, a post-effective amendment to such Exchange Offer Registration
Statement pursuant to Rule 430A under the Securities Act and cause all necessary
filings in connection with the registration and qualification of the Exchange
Securities registered pursuant to such Exchange Offer Registration Statement to
be made under the state securities or blue sky laws of such jurisdictions as are
necessary to permit Consummation of such Exchange Offer, and (iv) upon the
effectiveness of such Exchange Offer Registration Statement, commence the
Exchange Offer with respect to each applicable Series of Exchange Securities
registered pursuant to such Exchange Offer Registration Statement.  The Company
shall use commercially reasonable efforts to Consummate such Exchange Offer with
respect to each applicable Series of Exchange Securities registered pursuant to
such Exchange Offer Registration Statement not later than 366 days following the
Closing Date (or if such 366th day is not a Business Day, the next succeeding
Business Day) (the “Exchange Date”); provided, however, that the Company and the
Guarantors shall not be required to Consummate such Exchange Offer for any
Series of Securities if all of the Securities of such Series are Freely Tradable
(other than such Securities held by affiliates of the Company) on or before the
Exchange Date.  Such Exchange Offer, if required pursuant to this Section 3(a),
shall be on the appropriate form permitting registration of the Exchange
Securities to be offered in exchange for each applicable Series of Transfer
Restricted Securities and to permit resales of such Exchange Securities held by
Broker-Dealers as contemplated by Section 3(c) hereof.

 

(b)           If an Exchange Offer Registration Statement is required to be
filed and declared effective pursuant to Section 3(a) above, the Company and the
Guarantors shall use commercially reasonable efforts to cause such Exchange
Offer Registration Statement to be effective continuously and shall keep such
Exchange Offer open for a period of not less than the minimum period required
under applicable federal and state securities laws to Consummate such Exchange
Offer; provided, however, that in no event shall such period be less than 20
Business Days after the date notice of such Exchange Offer is mailed to the
Holders of each applicable Series of Transfer Restricted Securities.  The
Company shall cause such Exchange Offer to comply with all applicable federal
and state securities laws.  No securities other than each applicable Series of
Exchange Securities shall be included in such Exchange Offer Registration
Statement.

 

(c)           The Company shall indicate in a “Plan of Distribution” section
contained in the Prospectus forming a part of any Exchange Offer Registration
Statement that any Broker-Dealer who holds any Series of Transfer Restricted
Securities that were acquired for its own account as a result of market-making
activities or other trading activities (other than any Series of Transfer
Restricted Securities acquired directly from the Company) may exchange such
Transfer Restricted Securities pursuant to such Exchange Offer; however, such
Broker-Dealer may be deemed to be an “underwriter” within the meaning of the
Securities Act and must, therefore, deliver a prospectus meeting the
requirements of the Securities

 

4

--------------------------------------------------------------------------------


 

Act in connection with any resales of such Exchange Securities received by such
Broker-Dealer in such Exchange Offer, which prospectus delivery requirement may
be satisfied by the delivery by such Broker-Dealer of the Prospectus contained
in such Exchange Offer Registration Statement.  Such “Plan of Distribution”
section shall also contain all other information with respect to such resales by
Broker-Dealers that the Commission may require in order to permit such resales
pursuant thereto, but such “Plan of Distribution” shall not name any such
Broker-Dealer or disclose the amount of each Series of Transfer Restricted
Securities held by any such Broker-Dealer except to the extent required by the
Commission as a result of a change in policy after the date of this Agreement.

 

(d)           Each of the Company and the Guarantors shall use its commercially
reasonable efforts to keep an Exchange Offer Registration Statement continuously
effective, supplemented and amended as required by the provisions of
Section 6(c) hereof to the extent necessary to ensure that it is available for
resales of any such Exchange Securities received by such Broker-Dealers, and to
ensure that it conforms with the requirements of this Agreement, the Securities
Act and the policies, rules and regulations of the Commission as announced from
time to time, for a period ending on the earlier of (i) 90 days from the date on
which such Exchange Offer Registration Statement is declared effective and
(ii) the date on which a Broker-Dealer is no longer required to deliver a
prospectus in connection with such resales.

 

(e)           The Company shall provide sufficient copies of the latest version
of such Prospectus to Broker-Dealers promptly upon request at any time during
such 90-day (or shorter as provided in the foregoing sentence) period in order
to facilitate such resales.

 

(f)            Notwithstanding anything in this Section 3 to the contrary, the
requirements to file the Exchange Offer Registration Statement and the
requirements to Consummate the Exchange Offer with respect to a particular
Series of Securities shall terminate at such time as all the Securities of such
Series are Freely Tradable (other than such Securities held by affiliates of the
Company).

 

SECTION 4.           Shelf Registration.

 

(a)           Shelf Registration.  If any of the Securities of any Series are
not Freely Tradable (other than such Securities held by affiliates of the
Company) by the Exchange Date and either (i) the Company and the Guarantors have
not filed an Exchange Offer Registration Statement with respect to any Transfer
Restricted Securities of such Series or Consummated an Exchange Offer with
respect to any Transfer Restricted Securities of such Series solely because such
Exchange Offer is not permitted by applicable law or Commission policy (after
the procedures set forth in Section 6(a) hereof have been complied with),
(ii) for any other reason an Exchange Offer with respect to any Transfer
Restricted Securities of such Series is not Consummated by the Exchange Date, or
(iii) prior to the Exchange Date, with respect to any Holder of Transfer
Restricted Securities of such Series, such Holder notifies the Company that
(1) such Holder is prohibited by applicable law or Commission policy from
participating in such Exchange Offer, (2) such Holder may not resell such
Exchange Securities acquired by it in such Exchange Offer to the public without
delivering a prospectus and that the Prospectus contained in such Exchange Offer
Registration Statement is not appropriate or available for such resales by such
Holder, or (3) such Holder is a Broker-Dealer and holds Transfer Restricted
Securities of the applicable Series acquired directly from the Company or one of
its affiliates, the Company and the Guarantors shall:

 

(x)            cause to be filed a shelf registration statement pursuant to
Rule 415 under the Securities Act, which may be an amendment to the Exchange
Offer Registration Statement with respect to each Series of Transfer Restricted
Securities referenced above (in either event, a “Shelf Registration Statement”),
on or prior to the 90th day after the Exchange Date (such date, the “Shelf
Filing Deadline”), which Shelf Registration Statement shall provide for resales
of any

 

5

--------------------------------------------------------------------------------


 

applicable Series of Transfer Restricted Securities the Holders of which shall
have provided the information required pursuant to Section 4(b) hereof; and

 

(y)           use their commercially reasonable efforts to cause such Shelf
Registration Statement to be declared effective by the Commission.

 

Each of the Company and the Guarantors shall use commercially reasonable efforts
to keep such Shelf Registration Statement continuously effective, supplemented
and amended as required by the provisions of Sections 6(b) and (c) hereof to the
extent necessary to ensure that it is available for resales of Transfer
Restricted Securities of each Series registered pursuant to such Shelf
Registration Statement by the Holders of such Securities entitled to the benefit
of this Section 4(a), and to ensure that it conforms with the requirements of
this Agreement, the Securities Act and the policies, rules and regulations of
the Commission as announced from time to time, for a period of one year from the
date on which such Shelf Registration Statement is declared effective by the
Commission or such shorter period that will terminate when all the Transfer
Restricted Securities of each Series covered by such Shelf Registration
Statement have been sold pursuant to such Shelf Registration Statement or are
Freely Tradable (other than such Securities held by affiliates of the Company);
provided that the Company may for a period of up to 60 days in any three-month
period, not to exceed 90 days in any calendar year, determine that such Shelf
Registration Statement is not usable under certain circumstances relating to
corporate developments, public filings with the Commission and similar events,
and suspend the use of the Prospectus that is part of such Shelf Registration
Statement.  For the avoidance of doubt, any such suspension by the Company in
accordance with the foregoing proviso shall not constitute a Registration
Default under Section 5 hereof.  Notwithstanding anything to the contrary, the
requirements to file a Shelf Registration Statement and to have a Shelf
Registration Statement become effective and remain effective with respect to a
particular Series of Securities shall terminate at such time as all of the
Securities of such Series to be registered are Freely Tradable (other than such
Securities held by affiliates of the Company).

 

Notwithstanding anything in this Agreement to the contrary, it is agreed that if
a Shelf Registration Statement is required to be filed and declared effective
pursuant to this Section 4 and is not so filed and declared effective after the
Shelf Filing Deadline in accordance with this Section 4, the only remedy to the
Holders of such Series of Securities to be registered under such Shelf
Registration Statement after such Shelf Filing Deadline will be Additional
Interest as set forth in Section 5 hereof.

 

(b)           Provision by Holders of Certain Information in Connection with a
Shelf Registration Statement.  No Holder of Transfer Restricted Securities of
any Series may include any of such Transfer Restricted Securities in any Shelf
Registration Statement pursuant to this Agreement unless and until such Holder
furnishes to the Company in writing, within 20 Business Days after receipt of a
request therefor, such information as the Company may reasonably request for use
in connection with any Shelf Registration Statement or Prospectus or preliminary
Prospectus included therein.  Each Holder as to which any Shelf Registration
Statement is being effected agrees to furnish promptly to the Company all
information required from time to time in order to make the information
previously furnished to the Company by such Holder not misleading.

 

SECTION 5.           Additional Interest.  If any of the Securities of any
Series are not Freely Tradable (other than such Securities held by affiliates of
the Company) by the Exchange Date and either (i) an Exchange Offer with respect
to such Series has not been Consummated in accordance with Section 3; (ii) any
Shelf Registration Statement with respect to such Series, if required pursuant
to Section 4, has not been filed and declared effective by the Commission in
accordance with Section 4 or (iii) any Registration Statement with respect to
such Series required by this Agreement has been declared effective but ceases to
be effective at any time at which it is required to be effective under this
Agreement (each such event referred to in clauses (i) through (iii), a
“Registration Default”), the Company hereby agrees that the

 

6

--------------------------------------------------------------------------------


 

interest rate borne by the Transfer Restricted Securities of such Series shall
be increased by 0.25% per annum (the “Additional Interest”) from and including
the date on which such Registration Default has occurred to but excluding the
date that is the earlier of (i) the date on which all Registration Defaults
relating to the Transfer Restricted Securities of such Series have been cured
and (ii) the date on which the Transfer Restricted Securities of such
Series have become Freely Tradeable (other than such Securities held by
affiliates of the Company).  All accrued Additional Interest shall be paid in
cash on each Additional Interest Payment Date.  At the earlier of (i) the cure
of all Registration Defaults relating to the particular Transfer Restricted
Securities of such Series or (ii) the particular Transfer Restricted Securities
of such Series having become Freely Tradable (other than such Securities held by
affiliates of the Company), the interest rate borne by the relevant Transfer
Restricted Securities of such Series will be reduced to the original interest
rate borne by such Series of Transfer Restricted Securities; provided, however,
that, if after any such reduction in interest rate, a different Registration
Default occurs, the interest rate borne by such Transfer Restricted Securities
of such Series shall again be increased pursuant to the foregoing provisions.

 

SECTION 6.           Registration Procedures.

 

(a)           Exchange Offer Registration Statement.  In connection with an
Exchange Offer, if required pursuant to Section 3(a) hereof, the Company and the
Guarantors shall comply with all of the provisions of Section 6(c) hereof, shall
use their commercially reasonable efforts to effect such exchange to permit the
sale of each Series of Exchange Securities being sold in accordance with the
intended method or methods of distribution thereof, and shall comply with all of
the following provisions:

 

(i)            If in the reasonable opinion of counsel to the Company there is a
question as to whether an Exchange Offer is permitted by applicable law, each of
the Company and the Guarantors hereby agrees to seek a no-action letter or other
favorable decision from the Commission allowing the Company and the Guarantors
to Consummate an Exchange Offer for such Transfer Restricted Securities.  Each
of the Company and the Guarantors hereby agrees to pursue the issuance of such a
decision to the Commission staff level but shall not be required to take
commercially unreasonable action to effect a change of Commission policy.  Each
of the Company and the Guarantors hereby agrees, however, to (A) participate in
telephonic conferences with the Commission, (B) deliver to the Commission staff
an analysis prepared by counsel to the Company setting forth the legal bases, if
any, upon which such counsel has concluded that such an Exchange Offer should be
permitted and (C) diligently pursue a favorable resolution by the Commission
staff of such submission.

 

(ii)           As a condition to its participation in an Exchange Offer pursuant
to the terms of this Agreement, each Holder of each applicable Series of
Transfer Restricted Securities shall furnish, upon the request of the Company,
prior to the Consummation thereof, a written representation to the Company
(which may be contained in the letter of transmittal contemplated by such
Exchange Offer Registration Statement) to the effect that (A) it is not an
affiliate of the Company, (B) it is not engaged in, and does not intend to
engage in, and has no arrangement or understanding with any Person to
participate in, a distribution of the Exchange Securities to be issued in such
Exchange Offer and (C) it is acquiring the Exchange Securities to be issued in
such Exchange Offer in its ordinary course of business.  In addition, all such
Holders of each applicable Series of Transfer Restricted Securities shall
otherwise cooperate in the Company’s preparations for the Exchange Offer.  Each
Holder hereby acknowledges and agrees that any Broker-Dealer and any such Holder
using the Exchange Offer to participate in a distribution of the securities to
be acquired in the Exchange Offer (1) could not under Commission policy as in
effect on the date of this Agreement rely on the position of the Commission
enunciated in Morgan Stanley and Co., Inc. (available June 5, 1991) and Exxon
Capital Holdings Corporation (available

 

7

--------------------------------------------------------------------------------


 

May 13, 1988), as interpreted in the Commission’s letter to Shearman & Sterling
dated July 2, 1993, and similar no-action letters (which may include any
no-action letter obtained pursuant to clause (i) above), and (2) must comply
with the registration and prospectus delivery requirements of the Securities Act
in connection with a secondary resale transaction and that such a secondary
resale transaction should be covered by an effective registration statement
containing the selling security holder information required by Item 507 or 508,
as applicable, of Regulation S-K if the resales are of Exchange Securities
obtained by such Holder in exchange for Transfer Restricted Securities of the
same Series acquired by such Holder directly from the Company.

 

(b)           Shelf Registration Statement.  If required pursuant to Section 4,
in connection with a Shelf Registration Statement, each of the Company and the
Guarantors shall comply with all the provisions of Section 6(c) hereof and shall
use commercially reasonable efforts to effect such registration to permit the
sale of each applicable Series of Transfer Restricted Securities sold in
accordance with the intended method or methods of distribution thereof, and
pursuant thereto each of the Company and the Guarantors will prepare and file
with the Commission a Shelf Registration Statement relating to the registration
on any appropriate form under the Securities Act within the period specified in
Section 4(a)(x) hereof, which form shall be available for the sale of the
Transfer Restricted Securities of each applicable Series in accordance with the
intended method or methods of distribution thereof.

 

(c)           General Provisions.  Except as otherwise provided below, in
connection with any Registration Statement and any Prospectus required by this
Agreement to permit the exchange or resale of any Series of Transfer Restricted
Securities (including, without limitation, any Registration Statement and the
related Prospectus required to permit resales of any Series of Exchange
Securities by Broker-Dealers), each of the Company and the Guarantors shall:

 

(i)            use commercially reasonable efforts to keep such Registration
Statement continuously effective and include or incorporate by reference therein
all requisite financial statements (including, if required by the Securities Act
or any regulation thereunder, financial statements of the Guarantors) for the
period specified in Section 3 or 4 hereof, as applicable; and upon the
occurrence of any event that would cause any such Registration Statement or the
Prospectus contained therein (A) to contain a material misstatement or omission
or (B) not to be effective and usable for exchange or resale of each applicable
Series of Transfer Restricted Securities during the period required by this
Agreement, the Company shall file promptly an appropriate amendment to such
Registration Statement, in the case of clause (A), correcting any such
misstatement or omission, and, in the case of either clause (A) or (B), use
commercially reasonable efforts to cause such amendment to be declared effective
and such Registration Statement and the related Prospectus to become usable for
their intended purpose(s) as soon as practicable thereafter;

 

(ii)           prepare and file with the Commission such amendments and
post-effective amendments to the applicable Registration Statement as may be
necessary to keep such Registration Statement effective for the applicable
period set forth in Section 3 or 4 hereof, as applicable, or such shorter period
as will terminate when each Series of Transfer Restricted Securities covered by
or related to such Registration Statement have been exchanged or sold pursuant
to such Registration Statement or are Freely Tradable (other than such
Securities held by affiliates of the Company); cause the Prospectus to be
supplemented by any required Prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 under the Securities Act, and to comply fully with
the applicable provisions of Rules 424 and 430A under the Securities Act in a
timely manner; and comply with the provisions of the Securities Act with respect
to the disposition of all securities covered by such Registration Statement
during the applicable period

 

8

--------------------------------------------------------------------------------


 

in accordance with the intended method or methods of distribution by the sellers
thereof set forth in such Registration Statement or supplement to the
Prospectus;

 

(iii)          advise the underwriter(s), if any, and selling Holders of
securities covered by such Registration Statement promptly and, if requested by
such Persons, to confirm such advice in writing, (A) when the Prospectus or any
Prospectus supplement or post-effective amendment has been filed, and, with
respect to any Registration Statement or any post-effective amendment thereto,
when the same has become effective, (B) of any request by the Commission or any
state securities commission for amendments to such Registration Statement or
amendments or supplements to the Prospectus or for additional information
relating thereto, (C) of the issuance by the Commission of any stop order
suspending the effectiveness of such Registration Statement under the Securities
Act or of the suspension by any state securities commission of the qualification
of the applicable securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, (D) of the
existence of any fact or the happening of any event that makes any statement of
a material fact made in such Registration Statement, the related Prospectus, any
amendment or supplement thereto, or any document incorporated by reference
therein untrue, or that requires the making of any additions to or changes in
the Registration Statement or the Prospectus in order to make the statements
therein not misleading.  If at any time the Commission shall issue any stop
order suspending the effectiveness of any Registration Statement, or any state
securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of the applicable
securities under state securities or blue sky laws, each of the Company and the
Guarantors shall use its commercially reasonable efforts to obtain the
withdrawal or lifting of such order at the earliest possible time;

 

(iv)          in connection with any Shelf Registration Statement, furnish
without charge to the Trustee, each selling Holder named in such Shelf
Registration Statement, and each of the underwriter(s), if any, before filing
with the Commission, copies of such Shelf Registration Statement or any
Prospectus included therein or any amendments or supplements to any such Shelf
Registration Statement or Prospectus (including all documents incorporated by
reference after the initial filing of such Shelf Registration Statement), which
documents will be subject to the review and comment of the Trustee, such Holders
and underwriter(s) in connection with such sale, if any, for a period of at
least five Business Days, and the Company will not file any such Shelf
Registration Statement or Prospectus or any amendment or supplement to any such
Shelf Registration Statement or Prospectus (including all such documents
incorporated by reference) to which the Trustee or the Majority Holders of all
applicable Series of Transfer Restricted Securities registered under such Shelf
Registration Statement or the underwriter(s), if any, shall reasonably object in
writing within five Business Days after the receipt thereof (such objection to
be deemed timely made upon confirmation of telecopy transmission within such
period).  The objection of the Trustee or the Majority Holders of all applicable
Series of Transfer Restricted Securities registered under such Shelf
Registration Statement or underwriter(s), if any, shall be deemed to be
reasonable if such Shelf Registration Statement, amendment, Prospectus or
supplement, as applicable, as proposed to be filed, contains a material
misstatement or omission;

 

(v)           in connection with any Shelf Registration Statement, make
available at reasonable times for inspection by the managing underwriter(s), if
any, participating in any disposition pursuant to such Shelf Registration
Statement and any attorney or accountant retained by the managing
underwriter(s) or the Majority Holders of all applicable Series of Transfer
Restricted Securities registered under such Shelf Registration Statement, all
financial and other records, pertinent corporate documents and properties of
each of the Company and the Guarantors and cause the Company’s and the
Guarantors’ officers, directors and employees to supply all

 

9

--------------------------------------------------------------------------------


 

information reasonably requested by any such managing underwriter, attorney or
accountant in connection with such Shelf Registration Statement or any
post-effective amendment thereto subsequent to the filing thereof and prior to
its effectiveness and to participate in meetings with investors to the extent
requested by the managing underwriter(s), if any; provided, however, that each
such party shall be required to maintain in confidence and not to disclose to
any other Person any information or records reasonably designated by the Company
or any of the Guarantors as being confidential, until such time as (A) such
information becomes a matter of public record (whether by virtue of its
inclusion in such Shelf Registration Statement or otherwise, except as a result
of a breach by any such party of this or any other obligation of confidentiality
to the Company or any of the Guarantors), (B) such party shall be required to
disclose such information pursuant to a subpoena or order of any court or other
governmental agency or body having jurisdiction over the matter (subject to the
requirements of such subpoena or order, and only after such party shall have
given the Company and the Guarantors prompt prior written notice of such
requirement; provided such party is permitted to give such notice under the
terms of such subpoena or order), or (C) such information is required to be set
forth in such Shelf Registration Statement or the Prospectus included therein or
an amendment or supplement thereto in order that such Shelf Registration
Statement, Prospectus, amendment or supplement, as applicable, complies with
applicable requirements of the federal securities laws and the rules and
regulations of the Commission and does not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

(vi)                              in connection with any Shelf Registration
Statement, if requested by any Holders named in such Shelf Registration
Statement or the underwriter(s), if any, promptly incorporate in such Shelf
Registration Statement or Prospectus, pursuant to a supplement or post-effective
amendment if necessary, such information as such Holders and underwriter(s), if
any, may reasonably request to have included therein if such information is
required by the rules and regulations of the Commission, including, without
limitation, information relating to the “Plan of Distribution” of each Series of
Transfer Restricted Securities covered by such Shelf Registration Statement,
information with respect to the principal amount of each such Series of Transfer
Restricted Securities being sold to such underwriter(s), the purchase price
being paid therefor and any other terms of the offering of each such Series of
Transfer Restricted Securities to be sold in such offering; and make all
required filings of such prospectus supplement or post-effective amendment as
soon as practicable after the Company is notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment;

 

(vii)                           in connection with any Shelf Registration
Statement, cause each Series of Transfer Restricted Securities covered by such
Shelf Registration Statement to be rated, if not then rated, with the
appropriate rating agencies, if so requested by the Majority Holders of all
applicable Series of Transfer Restricted Securities covered thereby or by the
underwriter(s), if any;

 

(viii)                        furnish to the Trustee, each selling Holder and
each of the underwriter(s), if any, without charge, at least one copy of the
applicable Registration Statement, as first filed with the Commission, and of
each amendment thereto, including financial statements and schedules, all
documents incorporated by reference therein and all exhibits (including exhibits
incorporated therein by reference) unless such documents or exhibits are
available on the Commission’s Electronic Data Gathering Analysis and Retrieval
system or the Interactive Data Electronic Applications system;

 

10

--------------------------------------------------------------------------------


 

(ix)                                in connection with any Shelf Registration
Statement, deliver to each selling Holder of each Series of Transfer Restricted
Securities covered by such Shelf Registration Statement and each of the
underwriter(s), if any, without charge, as many copies of the Prospectus
(including each preliminary Prospectus) and any amendment or supplement thereto
as such Persons reasonably may request; each of the Company and the Guarantors
hereby consents to the use of the Prospectus and any amendment or supplement
thereto by each such selling Holder and each of the underwriter(s), if any, in
connection with the offering and the sale of each Series of Transfer Restricted
Securities covered by the Prospectus or any amendment or supplement thereto;

 

(x)                                   in connection with any Shelf Registration
Statement, enter into such customary agreements (including an underwriting
agreement), and make such representations and warranties, and take all such
other actions in connection therewith in order to expedite or facilitate the
disposition of each applicable Series of Transfer Restricted Securities pursuant
to any Shelf Registration Statement contemplated by this Agreement, all to such
extent as may be reasonably requested by the Trustee, any Holder of such
Series of Transfer Restricted Securities covered by a Shelf Registration
Statement or underwriter, if any, in connection with any sale or resale pursuant
to any Shelf Registration Statement contemplated by this Agreement; and whether
or not an underwriting agreement is entered into and whether or not the
registration is an Underwritten Registration, each of the Company and the
Guarantors shall:

 

(A)                              furnish to the Trustee, each selling Holder of
such Series of Transfer Restricted Securities covered by a Shelf Registration
Statement and each underwriter, if any, in such substance and scope as they may
reasonably request and as are customarily made by issuers to underwriters in
primary underwritten offerings, upon the effectiveness of the applicable Shelf
Registration Statement:

 

(1)                                  an opinion, dated the date of effectiveness
of such Shelf Registration Statement of counsel for the Company and the
Guarantors, covering such matters as are customarily covered in opinions
requested in an underwritten offering and such other matters as such parties may
reasonably request, and in any event including a statement to the effect that
such counsel has participated in conferences with officers and other
representatives of the Company and the Guarantors, representatives of the
independent public accountants for the Company and the Guarantors,
representatives of the underwriter(s), if any, and counsel to the
underwriter(s), if any, in connection with the preparation of such Shelf
Registration Statement and the related Prospectus and have considered the
matters required to be stated therein and the statements contained therein,
although such counsel has not independently verified the accuracy, completeness
or fairness of such statements; and that such counsel advises that, on the basis
of the foregoing, no facts came to such counsel’s attention that caused such
counsel to believe that the applicable Shelf Registration Statement, at the time
such Shelf Registration Statement or any post-effective amendment thereto became
effective contained an untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or that the Prospectus contained in such Shelf
Registration Statement as of its date contained an untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  Without limiting the foregoing, such counsel may state
further that such counsel assumes no responsibility for, and has not
independently verified, the accuracy, completeness

 

11

--------------------------------------------------------------------------------


 

or fairness of the financial statements, notes and schedules and other financial
data included in any Shelf Registration Statement contemplated by this Agreement
or the related Prospectus; and

 

(2)                                  a customary comfort letter, dated the date
of effectiveness of any Shelf Registration Statement, from the Company’s
independent accountants, in the customary form and covering matters of the type
customarily requested to be covered in comfort letters by underwriters in
connection with primary underwritten offerings; and

 

(B)                                deliver such other documents and certificates
as may be reasonably requested by such parties to evidence compliance with
Section 6(c)(x)(A) hereof and with any customary conditions contained in the
underwriting agreement or other agreement entered into by the Company or any of
the Guarantors pursuant to this Section 6(c)(x), if any;

 

(xi)                                in connection with any Shelf Registration
Statement, prior to any public offering of any Series of Transfer Restricted
Securities, cooperate with the selling Holders of such Series of Transfer
Restricted Securities, the underwriter(s), if any, and their respective counsel
in connection with the registration and qualification of the such Series of
Transfer Restricted Securities under the state securities or blue sky laws of
such jurisdictions as the selling Holders or underwriter(s), if any, may
reasonably request and do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of such Series of
Transfer Restricted Securities covered by such Shelf Registration Statement;
provided, however, that none of the Company nor any Guarantor shall be required
to register or qualify as a foreign corporation where it is not then so
qualified or to take any action that would subject it to the service of process
in suits or to taxation, other than as to matters and transactions relating to
such Shelf Registration Statement, in any jurisdiction where it is not then so
subject;

 

(xii)                             [Reserved]

 

(xiii)                          in connection with any Shelf Registration
Statement, cooperate with the selling Holders of the Transfer Restricted
Securities covered by such Shelf Registration Statement and the underwriter(s),
if any, to facilitate the timely preparation and delivery of “global notes”
representing each Series of Transfer Restricted Securities to be sold and not
bearing any restrictive legends; and enable each Series of such Transfer
Restricted Securities to be in such denominations and registered in such names
as the Holders of the Transfer Restricted Securities covered by such Shelf
Registration Statement or the underwriter(s), if any, may request at least two
Business Days prior to any sale of such Transfer Restricted Securities made by
such Holders or underwriter(s);

 

(xiv)                         in connection with any Shelf Registration
Statement, use commercially reasonable efforts to cause each Series of Transfer
Restricted Securities covered by such Shelf Registration Statement to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to enable the seller or sellers thereof or the
underwriter(s), if any, to consummate the disposition of such Transfer
Restricted Securities, subject to the proviso contained in Section 6(c)(xi)
hereof;

 

(xv)                            if any fact or event contemplated by
Section 6(c)(iii)(D) hereof shall exist or have occurred, prepare a supplement
or post-effective amendment to any Registration Statement or related Prospectus
or any document incorporated therein by reference or file any other required

 

12

--------------------------------------------------------------------------------


 

document so that, as thereafter delivered to the purchasers of Exchange
Securities or Transfer Restricted Securities covered by such Registration
Statement, the Prospectus will not contain an untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

 

(xvi)                         provide a CUSIP number for all Securities not
later than the effective date of the Registration Statement covering such
Securities and provide the Trustee under the Indenture with printed certificates
for such Securities which are in a form eligible for deposit with The Depository
Trust Company and take all other action necessary to ensure that all such
Securities are eligible for deposit with The Depository Trust Company;

 

(xvii)                      cooperate and assist in any filings required to be
made with FINRA and in the performance of any due diligence investigation by any
underwriter (including any “qualified independent underwriter”) that is required
to be retained in accordance with the rules and regulations of FINRA;

 

(xviii)                   otherwise use its commercially reasonable efforts to
comply with all applicable rules and regulations of the Commission, and make
generally available to its security holders, as soon as practicable, a
consolidated earnings statement meeting the requirements of Rule 158 under the
Securities Act (which need not be audited) for the twelve-month period
(A) commencing at the end of any fiscal quarter in which any Series of Transfer
Restricted Securities are sold to underwriters in a firm commitment or best
efforts Underwritten Offering or (B) if not sold to underwriters in such an
offering, beginning with the first month of the Company’s first fiscal quarter
commencing after the effective date of a Registration Statement;

 

(xix)                           cause the Indenture to be qualified under the
Trust Indenture Act not later than the effective date of the first Registration
Statement required by this Agreement, and, in connection therewith, cooperate
with the Trustee and the Holders of Securities to effect such changes to the
Indenture as may be required for such Indenture to be so qualified in accordance
with the terms of the Trust Indenture Act; and to execute and use its
commercially reasonable efforts to cause the Trustee to execute all documents
that may be required to effect such changes and all other forms and documents
required to be filed with the Commission to enable such Indenture to be so
qualified in a timely manner; and

 

(xx)                              [Reserved].

 

Each Holder agrees by acquisition of any Series of Transfer Restricted
Securities that, upon receipt of any notice from the Company of the existence of
any fact of the kind described in Section 6(c)(iii)(D) hereof, such Holder will
forthwith discontinue disposition of such Series of Exchange Securities or
Transfer Restricted Securities pursuant to the applicable Registration Statement
until such Holder’s receipt of the copies of the supplemented or amended
Prospectus contemplated by Section 6(c)(xv) hereof, or until it is advised in
writing (the “Advice”) by the Company that the use of the Prospectus may be
resumed, and has received copies of any additional or supplemental filings that
are incorporated by reference in the Prospectus.  If so directed by the Company,
each applicable Holder will deliver to the Company (at the Company’s expense)
all copies, other than permanent file copies then in such Holder’s possession,
of the Prospectus covering such Series of Exchange Securities or Transfer
Restricted Securities that was current at the time of receipt of such notice. 
In the event the Company shall give any such notice, the time period regarding
the effectiveness of such Registration Statement set forth in Section 3 or 4
hereof, as applicable, shall be extended by the number of days during the period
from and including the date of the giving of such notice pursuant to
Section 6(c)(iii)(D) hereof to and including

 

13

--------------------------------------------------------------------------------


 

the date when each selling Holder covered by such Registration Statement shall
have received the copies of the supplemented or amended Prospectus contemplated
by Section 6(c)(xv) hereof or shall have received the Advice; provided, however,
that no such extension shall be taken into account in determining whether
Additional Interest is due pursuant to Section 5 hereof or the amount of such
Additional Interest with respect to the each Series of Transfer Restricted
Securities covered by or related to such Registration Statement, it being agreed
that the Company’s option to suspend use of a Registration Statement pursuant to
this paragraph shall be treated as a Registration Default for purposes of
Section 5 hereof in the case of an Exchange Offer Registration Statement
required pursuant to Section 3 hereof, if such suspension exceeds an aggregate
of 30 days in any three-month period or an aggregate of 60 days in any six-month
period, and in the case of a Shelf Registration Statement required pursuant to
Section 4, if such suspension exceeds an aggregate of 60 days in any three month
period or an aggregate of 90 days in any calendar year.

 

(d)                                 Underwritten Offerings.  Notwithstanding
anything to the contrary contained in this Agreement, the Company shall not be
obligated to undertake an Underwritten Offering pursuant to a Shelf Registration
Statement within six (6) months following any Underwritten Offering (whether or
not pursuant to a Shelf Registration Statement).

 

SECTION 7.                                Registration Expenses.

 

(a)                                  All expenses incident to the Company’s and
the Guarantors’ performance of or compliance with this Agreement will be borne
by the Company and the Guarantors, jointly and severally, regardless of whether
a Registration Statement becomes effective, including, without limitation: 
(i) all registration and filing fees and expenses (including any filings made by
any Holder with FINRA (and, if applicable, the fees and expenses of any
“qualified independent underwriter” and its counsel that may be required by the
rules and regulations of FINRA)) and all rating agency fees; (ii) all fees and
expenses of compliance with federal securities and state securities or blue sky
laws; (iii) all expenses of printing (including printing certificates for the
Exchange Securities to be issued in the Exchange Offer and printing of
Prospectuses), messenger and delivery services and telephone; (iv) all fees and
disbursements of counsel for the Company, the Guarantors and the Trustee;
(v) all fees and disbursements of independent certified public accountants of
the Company and the Guarantors (including the expenses of any special audit and
comfort letters required by or incident to such performance; and (vi) all fees
and disbursements relating to the qualification of the Indenture under the Trust
Indenture Act of 1939, as amended).

 

Each of the Company and the Guarantors will, in any event, bear its internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expenses of
any annual audit and the fees and expenses of any Person, including special
experts, retained by the Company or the Guarantors.

 

(b)                                 In connection with a Shelf Registration
Statement, the Company and the Guarantors, jointly and severally, will reimburse
the Holders of all Series of Transfer Restricted Securities being resold
pursuant to the “Plan of Distribution” contained in such Shelf Registration
Statement for the reasonable fees and disbursements of not more than one counsel
as may be chosen by the vote of the Holders of the majority in aggregate
principal amount of all Series of Transfer Restricted Securities for whose
benefit such Shelf Registration Statement is being prepared.

 

SECTION 8.                                Indemnification.

 

(a)                                  Each of the Company and the Guarantors,
jointly and severally, agrees to indemnify and hold harmless each Holder, its
directors and officers, and each person, if any, who controls any Holder

 

14

--------------------------------------------------------------------------------


 

within the meaning of the Securities Act and the Exchange Act against any loss,
claim, damage, liability or expense, as incurred, to which such Holder,
director, officer or controlling person may become subject, under the Securities
Act, the Exchange Act or other U.S. federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the prior written consent of the
Company), insofar as such loss, claim, damage, liability or expense (or actions
in respect thereof as contemplated below) arises out of or is based upon any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement or Prospectus (or any amendment or supplement thereto),
or the omission or alleged omission therefrom of a material fact necessary in
order to make the statements therein not misleading; and to reimburse each
Holder and each such director, officer, employee or controlling person for any
and all expenses (including the fees and disbursements of counsel) as such
expenses are reasonably incurred by such Holder or such director, officer or
controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that the Company and the Guarantors will not be
liable in any case to the extent such loss, claim, damage, liability or expense
arises out of or is based upon any untrue statement or alleged untrue statement
or omission or alleged omission made in reliance upon and in conformity with
written information furnished to the Company by such Holder expressly for use in
any Registration Statement or Prospectus (or any amendment or supplement
thereto).  The indemnity agreement set forth in this Section 8(a) shall be in
addition to any liabilities that the Company and the Guarantors may otherwise
have.

 

(b)                                 Each Holder agrees, severally and not
jointly, to indemnify and hold harmless the Company, each Guarantor, each of
their respective directors, each of their respective officers who sign a
Registration Statement and each person, if any, who controls the Company or any
Guarantor within the meaning of the Securities Act or the Exchange Act, against
any loss, claim, damage, liability or expense, as incurred, to which the
Company, any Guarantor or any such director, officer or controlling person may
become subject, under the Securities Act, the Exchange Act, or other U.S.
federal or state statutory law or regulation, or at common law or otherwise
(including in settlement of any litigation, if such settlement is effected with
the written consent of the Majority Holders of all applicable Series), insofar
as such loss, claim, damage, liability or expense (or actions in respect thereof
as contemplated below) arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement or Prospectus (or any amendment or supplement thereto), or the
omission or alleged omission therefrom of a material fact necessary in order to
make the statements therein not misleading, in each case to the extent, but only
to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in any Registration Statement or
Prospectus (or any amendment or supplement thereto) in reliance upon and in
conformity with written information furnished to the Company by such Holder
expressly for use therein; and to reimburse the Company, any Guarantor and each
such director and officer or controlling person for any and all expenses
(including the fees and disbursements of counsel) as such expenses are
reasonably incurred by the Company, any Guarantor or such director, officer or
controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action.  The indemnity agreement set forth in this Section 8(b) shall be in
addition to any liabilities that each Holder may otherwise have.

 

(c)                                  Promptly after receipt by an indemnified
party under this Section 8 of notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against an
indemnifying party under this Section 8 notify the indemnifying party in writing
of the commencement thereof, but the omission so to notify the indemnifying
party will not relieve it from any liability which it may have to any
indemnified party for contribution or otherwise other than under the indemnity
agreement contained in this Section 8 or from any liability it may have under
this Section 8 to the extent it is not materially prejudiced as a proximate
result of such failure.  In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity

 

15

--------------------------------------------------------------------------------


 

from an indemnifying party, the indemnifying party will be entitled to
participate in and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that a conflict may
arise between the positions of the indemnifying party and the indemnified party
in conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties.  Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and reasonable approval by the indemnified
party of counsel, the indemnifying party will not be liable to such indemnified
party under this Section 8 for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the next preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel (together with local counsel), reasonably approved by the
indemnifying party, representing the indemnified parties who are parties to such
action) or (ii) the indemnifying party shall not have employed counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party within a reasonable time after notice of commencement of the action, in
each of which cases the fees and expenses of counsel shall be at the expense of
the indemnifying party.

 

(d)                                 The indemnifying party under this Section 8
shall not be liable for any settlement of any proceeding effected without its
written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party against any loss, claim, damage, liability or expense by
reason of such settlement or judgment.  No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement,
compromise or consent to the entry of judgment in any pending or threatened
action, suit or proceeding in respect of which any indemnified party is or could
have been a party and indemnity was or could have been sought hereunder by such
indemnified party, unless such settlement, compromise or consent (i) includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such action, suit or proceeding and (ii) does not
include any statements as to or any findings of fault, culpability or failure to
act by or on behalf of any indemnified party.

 

(e)                                  If the indemnification provided for in
Section 8 hereof is for any reason held to be unavailable to or otherwise
insufficient to hold harmless an indemnified party in respect of any losses,
claims, damages, liabilities or expenses referred to therein, then each
indemnifying party shall contribute to the aggregate amount paid or payable by
such indemnified party, as incurred, as a result of any losses, claims, damages,
liabilities or expenses referred to therein, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company and the
Guarantors, on the one hand, and the Holders, on the other hand, or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company and
the Guarantors, on the one hand, and the Holders, on the other hand, in
connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations.  The relative benefits received by the Company and the
Guarantors, on the one hand, and the Holders, on the other hand, shall be
determined in a manner as is appropriate to reflect the relative economic
benefits of the Company and the Guarantors, on the one hand, and the Holders, on
the other hand, in the matters contemplated by this Agreement.  The relative
fault of the Company and the Guarantors, on the one hand, and the Holders, on
the other hand, shall be determined by reference to, among other things, whether
any

 

16

--------------------------------------------------------------------------------


 

such untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company and the Guarantors, on the one hand, or the Holders, on the other hand,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

 

(f)                                    The amount paid or payable by a party as
a result of the losses, claims, damages, liabilities and expenses referred to
above shall be deemed to include, subject to the limitations set forth in
Section 8 hereof, any legal or other fees or expenses reasonably incurred by
such party in connection with investigating or defending any action or claim. 
The provisions set forth in Section 8 hereof with respect to notice of
commencement of any action shall apply if a claim for contribution is to be made
under Section 8(e) above; provided, however, that no additional notice shall be
required with respect to any action for which notice has been given under
Section 8 hereof for purposes of indemnification.  The Company, the Guarantors
and each Holder agree that it would not be just and equitable if contribution
pursuant to Section 8(e) were determined by pro rata allocation (even if the
Holders were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to in Section 8(e).

 

(g)                                 Notwithstanding the provisions of
Section 8(e), no Holder shall be required to contribute any amount in excess of
the dollar amount by which the total net profit received by such Holder from the
sale of any Securities exceeds the amount of any damages which such Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11 of the Securities Act) shall
be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.  The Holders’ obligations to contribute pursuant
to Section 8(e) above are several, and not joint, on a pro rata basis based on
such Holder’s aggregate principal amount of Transfer Restricted Securities
included in or related to such Registration Statement or Prospectus.  For
purposes of Section 8(e) above, each director, officer and employee of a Holder
and each person, if any, who controls a Holder within the meaning of the
Securities Act and the Exchange Act shall have the same rights to contribution
as such a Holder, and each director and officer of the Company or any Guarantor,
and each person, if any, who controls the Company or any Guarantor within the
meaning of the Securities Act and the Exchange Act shall have the same rights to
contribution as the Company and the Guarantors.

 

SECTION 9.                                Participation in Underwritten
Registrations.

 

No Holder may participate in any Underwritten Registration hereunder unless such
Holder (a) agrees to sell such Holder’s Transfer Restricted Securities on the
basis provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements and (b) completes and executes all
reasonable questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-up letters and other documents required under the terms of such
underwriting arrangements.

 

SECTION 10.                          Selection of Underwriters.

 

The Holders covered by a Shelf Registration Statement who desire to do so may
sell each Series of Transfer Restricted Securities covered by such Shelf
Registration Statement in an Underwritten Offering.  In any such Underwritten
Offering, the investment banker(s) and managing underwriter(s) that will
administer such offering will be selected by the vote of the Holders of the
majority in aggregate principal amount of all Series of Transfer Restricted
Securities included in such offering; provided, however, that such investment
banker(s) and managing underwriter(s) must be reasonably satisfactory to the
Company.

 

17

--------------------------------------------------------------------------------


 

SECTION 11.                          Miscellaneous.

 

(a)                                  Remedies.  Subject to Section 4(a) hereof,
each of the Company and the Guarantors hereby agrees that monetary damages would
not be adequate compensation for any loss incurred by reason of a breach by it
of the provisions of this Agreement and hereby agree to waive the defense in any
action for specific performance that a remedy at law would be adequate.

 

(b)                                 No Inconsistent Agreements.  Each of the
Company and the Guarantors will not on or after the date of this Agreement enter
into any agreement with respect to its securities that is inconsistent with the
rights granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof.  The rights granted to the Holders hereunder do not in any
way conflict with and are not inconsistent with the rights granted to the
holders of the Company’s or any of the Guarantors’ securities under any
agreement in effect on the date hereof.

 

(c)                                  Amendments and Waivers.  The provisions of
this Agreement may not be amended, modified or supplemented, and waivers or
consents to or departures from the provisions hereof may not be given unless the
Company has (i) in the case of Section 5 hereof and this Section 11(c)(i),
obtained the written consent of Holders of all outstanding Transfer Restricted
Securities and (ii) in the case of all other provisions hereof, obtained in the
case of any Series of Securities, the written consent of the Holders of a
majority of the aggregate principal amount of such Series of Transfer Restricted
Securities outstanding (in either case, excluding any Transfer Restricted
Securities held by the Company or its affiliates).  Notwithstanding the
foregoing, a waiver or consent to departure from the provisions hereof that
relates exclusively to the rights of Holders whose securities are being tendered
pursuant to an Exchange Offer and that does not affect directly or indirectly
the rights of other Holders whose securities are not being tendered pursuant to
such Exchange Offer may be given by the Holders of a majority of the outstanding
principal amount of each such Series of Transfer Restricted Securities being
tendered.

 

(d)                                 Notices.  All notices and other
communications provided for or permitted hereunder shall be made in writing by
hand-delivery, first-class mail (registered or certified, return receipt
requested), telex, telecopier, facsimile, or air courier guaranteeing overnight
delivery:

 

(i)                                     if to a Holder, at the address set forth
on the records of the Registrar under the Indenture, with a copy to the
Registrar under the Indenture;

 

(ii)                                  and if to the Company:

 

iStar Financial Inc.
1114 Avenue of the Americas, 39th Floor
New York, NY  10036
Facsimile:  (212) 930-9400
Attention:  Chief Executive Officer

 

With a copy to:

 

Clifford Chance US LLP
31 West 52nd Street
New York, NY  10019
Facsimile:  (212) 878-8375
Attention:  Kathleen L. Werner, Esq.

 

18

--------------------------------------------------------------------------------


 

All such notices and communications shall be deemed to have been duly given:  at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if telecopied; and on the next Business Day,
if timely delivered to an air courier guaranteeing overnight delivery.

 

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the applicable Indenture.

 

(e)                                  Successors and Assigns.  This Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
each of the parties, including, without limitation, and without the need for an
express assignment, subsequent Holders; provided, however, that this Agreement
shall not inure to the benefit of or be binding upon a successor or assign of a
Holder unless and to the extent such successor or assign acquired Transfer
Restricted Securities from such Holder.

 

(f)                                    Counterparts.  This Agreement may be
executed in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

 

(g)                                 Headings.  The headings in this Agreement
are for convenience of reference only and shall not limit or otherwise affect
the meaning hereof.

 

(h)                                 Governing Law; Waiver of Jury Trial.  THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK AS APPLIED TO CONTRACTS MADE AND PERFORMED IN SUCH STATE. 
ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM OR PROCEEDING RELATED TO OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION OR CONDUCT IN CONNECTION
HEREWITH, IS WAIVED.

 

(i)                                     Severability.  In the event that any one
or more of the provisions contained herein, or the application thereof in any
circumstance, is held invalid, illegal or unenforceable, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions contained herein shall not be affected or impaired thereby.

 

(j)                                     Entire Agreement.  This Agreement is
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein.  There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein with respect to the registration rights granted by the
Company with respect to the Transfer Restricted Securities.  This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.

 

(k)                                  Third-Party Beneficiaries.  Holders
(including Broker-Dealers holding Transfer Restricted Securities) are express
and intended third-party beneficiaries of this Agreement, and this Agreement may
be enforced by such Persons.

 

[Signature Pages follow]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

iSTAR FINANCIAL INC.

 

 

 

 

 

By:

/s/ James D. Burns

 

 

Name:

James D. Burns

 

 

Title:

Executive Vice President, Chief
Financial Officer and Treasurer

 

 

 

 

 

11TH AVENUE B PARTICIPATION LLC,

 

as Guarantor

 

 

 

 

 

By:

/s/ James D. Burns

 

 

Name:

James D. Burns

 

 

Title:

Executive Vice President, Chief
Financial Officer and Treasurer

 

 

 

 

 

ASTAR FRR TX1 LP, as Guarantor

 

 

 

 

 

By:

/s/ James D. Burns

 

 

Name:

James D. Burns

 

 

Title:

Executive Vice President, Chief
Financial Officer and Treasurer

 

 

 

 

 

ASTAR FRR TX1 GENPAR LLC, as Guarantor

 

 

 

 

 

By:

/s/ James D. Burns

 

 

Name:

James D. Burns

 

 

Title:

Executive Vice President, Chief
Financial Officer and Treasurer

 

 

 

 

 

ASTAR G1A NH1, LLC, as Guarantor

 

 

 

 

 

By:

/s/ James D. Burns

 

 

Name:

James D. Burns

 

 

Title:

Executive Vice President, Chief
Financial Officer and Treasurer

 

 

 

 

20

--------------------------------------------------------------------------------


 

 

AUTOSTAR F FUNDING LLC, as Guarantor

 

 

 

 

 

By:

/s/ James D. Burns

 

 

Name:

James D. Burns

 

 

Title:

Executive Vice President, Chief
Financial Officer and Treasurer

 

 

 

 

 

CTL I MARYLAND INC., as Guarantor

 

 

 

 

 

By:

/s/ James D. Burns

 

 

Name:

James D. Burns

 

 

Title:

Executive Vice President, Chief
Financial Officer and Treasurer

 

 

 

 

 

FLORIDA 2005 THEATERS LLC,

 

as Guarantor

 

 

 

 

 

By:

/s/ James D. Burns

 

 

Name:

James D. Burns

 

 

Title:

Executive Vice President, Chief
Financial Officer and Treasurer

 

 

 

 

 

iSTAR BLUES LLC, as Guarantor

 

 

 

 

 

By:

/s/ James D. Burns

 

 

Name:

James D. Burns

 

 

Title:

Executive Vice President, Chief
Financial Officer and Treasurer

 

 

 

 

 

iSTAR BOWLING CENTERS I LLC,

 

as Guarantor

 

 

 

 

 

By:

/s/ James D. Burns

 

 

Name:

James D. Burns

 

 

Title:

Executive Vice President, Chief
Financial Officer and Treasurer

 

21

--------------------------------------------------------------------------------


 

 

iSTAR BOWLING CENTERS I LP,

 

as Guarantor

 

 

 

 

 

By:

/s/ James D. Burns

 

 

Name:

James D. Burns

 

 

Title:

Executive Vice President, Chief
Financial Officer and Treasurer

 

 

 

 

 

iSTAR BOWLING CENTERS II LLC,

 

as Guarantor

 

 

 

 

 

By:

/s/ James D. Burns

 

 

Name:

James D. Burns

 

 

Title:

Executive Vice President, Chief
Financial Officer and Treasurer

 

 

 

 

 

iSTAR BOWLING CENTERS II LP,

 

as Guarantor

 

 

 

 

 

By:

/s/ James D. Burns

 

 

Name:

James D. Burns

 

 

Title:

Executive Vice President, Chief
Financial Officer and Treasurer

 

 

 

 

 

iSTAR COLUMBUS CIRCLE LLC,

 

as Guarantor

 

 

 

 

 

By:

/s/ James D. Burns

 

 

Name:

James D. Burns

 

 

Title:

Executive Vice President, Chief
Financial Officer and Treasurer

 

 

 

 

 

iSTAR CTL I GENPAR, INC., as Guarantor

 

 

 

 

 

By:

/s/ James D. Burns

 

 

Name:

James D. Burns

 

 

Title:

Executive Vice President, Chief
Financial Officer and Treasurer

 

22

--------------------------------------------------------------------------------


 

 

iSTAR CTL I, L.P., as Guarantor

 

 

 

 

 

By:

/s/ James D. Burns

 

 

Name:

James D. Burns

 

 

Title:

Executive Vice President, Chief
Financial Officer and Treasurer

 

 

 

 

 

iSTAR HQ I GENPAR INC., as Guarantor

 

 

 

 

 

By:

/s/ James D. Burns

 

 

Name:

James D. Burns

 

 

Title:

Executive Vice President, Chief
Financial Officer and Treasurer

 

 

 

 

 

iSTAR HQ I, L.P., as Guarantor

 

 

 

 

 

By:

/s/ James D. Burns

 

 

Name:

James D. Burns

 

 

Title:

Executive Vice President, Chief
Financial Officer and Treasurer

 

 

 

 

 

iSTAR TARA HOLDINGS LLC, as Guarantor

 

 

 

 

 

By:

/s/ James D. Burns

 

 

Name:

James D. Burns

 

 

Title:

Executive Vice President, Chief
Financial Officer and Treasurer

 

 

 

 

 

iSTAR TARA LLC, as Guarantor

 

 

 

 

 

By:

/s/ James D. Burns

 

 

Name:

James D. Burns

 

 

Title:

Executive Vice President, Chief
Financial Officer and Treasurer

 

 

 

 

 

MSK RESORT FINANCE LLC, as Guarantor

 

 

 

 

 

By:

/s/ James D. Burns

 

 

Name:

James D. Burns

 

 

Title:

Executive Vice President, Chief
Financial Officer and Treasurer

 

23

--------------------------------------------------------------------------------


 

 

SFI I, LLC, as Guarantor

 

 

 

 

 

By:

/s/ James D. Burns

 

 

Name:

James D. Burns

 

 

Title:

Executive Vice President, Chief
Financial Officer and Treasurer

 

 

 

 

 

SFT II, INC., as Guarantor

 

 

 

 

 

By:

/s/ James D. Burns

 

 

Name:

James D. Burns

 

 

Title:

Executive Vice President, Chief
Financial Officer and Treasurer

 

 

 

 

 

TRINET ESSENTIAL FACILITIES X, INC.,

 

as Guarantor

 

 

 

 

 

By:

/s/ James D. Burns

 

 

Name:

James D. Burns

 

 

Title:

Executive Vice President, Chief
Financial Officer and Treasurer

 

 

 

 

 

TRINET ESSENTIAL FACILITIES XXVII, INC., as Guarantor

 

 

 

 

 

By:

/s/ James D. Burns

 

 

Name:

James D. Burns

 

 

Title:

Executive Vice President, Chief
Financial Officer and Treasurer

 

24

--------------------------------------------------------------------------------


 

 

BANC OF AMERICA SECURITIES LLC

 

 

 

 

 

By:

/s/ Andrew C. Karp

 

 

Name:

Andrew C. Karp

 

 

Title:

Managing Director

 

 

 

 

 

CITIGROUP GLOBAL MARKETS INC.

 

 

 

 

 

By:

/s/ Michael S. Zicari

 

 

Name:

Michael S. Zicari

 

 

Title:

Managing Director

 

 

 

 

 

J.P. MORGAN SECURITIES INC.

 

 

 

 

 

By:

/s/ Robert Bottamedi

 

 

Name:

Robert Bottamedi

 

 

Title:

Vice-President

 

25

--------------------------------------------------------------------------------